Title: From Alexander Hamilton to John Bishop, 26 October 1799
From: Hamilton, Alexander
To: Bishop, John


          
            Sir,
            New York October 26th. 99
          
          Your letter of the twenty fifth instant has been delivered to me.
          Dividing your party into two detachments, the first to consist of four corporals sergeants, four corporals, and fifty six privates; and the last of the remainder of your new corps ————  Reserving from your party four serjeants, four corporals, the musicians and fifty six privates with the musicians, you will detach the remainder to a place on the Schuylkill about three miles below Philadelphia. There a they will receive the orders of Captain Elliot who is assisting in preparations for a Laboratory. With the other part of your corps you will proceed to Winter Quarters at the Scotch plains which lie about twelve nine miles from Brunswick, and sixteen from Elizabeth Town. You will take the route by Trenton and Brunswick at which places you will find contractors ready to furnish the necessary supplies.
          You will send detach the party which is destined for the Schuylkill immediately, but I think it will be advisable to continue with the remainder at Bristol untill you receive a supply of Clothing. For this purpose you will send returns to Mr. Hodgdon the Superintendant of military stores stating the articles that are still wanted—It will be proper to send two returns, one relati respecting the party destined for the Schuylkill, and the other respecting that which you are to conduct to Winter Quarters. As you will may continue some days in Bristol it will probably be best to dismiss the baggage waggons, and apply to the Contractor for the means of conveying your party to the Scotch plains.
          With consideration I am
          Captain Bishop—
        